         CASE 0:20-cr-00252-WMW-HB Doc. 90 Filed 02/08/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                       No. 20-CR-252 (WMW/HB)
__________________________________


UNITED STATES OF AMERICA,
                                               DEFENDANT’S MOTION TO
                          Plaintiff            SEAL DOCUMENT

v.


DEL COREY CRANDELL,

                        Defendant.

__________________________________

       Defendant Del Corey Crandall, through undersigned counsel, respectfully moves

the Court under Local Rule 49.1 (d) for an Order sealing the Defendant’s Exhibit at

Docket Number 89 being filed today in association with his motion to reconsider his

pretrial detention.

       This motion is based upon the records and proceedings in this matter.

Dated: February 8, 2021                 Respectfully Submitted,

                                         /s/ Michael C. Hager
                                         Michael C. Hager, MN Atty # 172662
                                         1150 Flour Exchange Building
                                         310 Fourth Avenue South
                                         Minneapolis, MN 55415-1032
                                         (612) 677-8344
